     Case: 1:18-cv-03550 Document #: 82 Filed: 03/04/19 Page 1 of 1 PageID #:439

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Elizabeth Aguilera
                              Plaintiff,
v.                                                  Case No.: 1:18−cv−03550
                                                    Honorable Edmond E. Chang
NuWave, LLC
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 4, 2019:


        MINUTE entry before the Honorable Edmond E. Chang: Plaintiff's unopposed
motion [78] to file Second Amended Complaint is granted. Plaintiff shall file the pleading
on the docket as a separate docket entry. Defendant's answer is due by 03/25/2019.
Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
